Citation Nr: 1629799	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-25 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for post-traumatic stress syndrome (PTSD).

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.

3. Entitlement to service connection for PTSD.

4. Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to November 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico and an August 2009 rating decision from Albuquerque, Mexico.  The May 2008 rating decision denied entitlement to service connection for PTSD and hepatitis C because the evidence submitted was not new and material.  

In January 2009, the Veteran requested to reopen his claims for service connection for PTSD and hepatitis C and also requested entitlement to service connection for depression.  See January 2009 VA Form 21-4138.  In a subsequent August 2009 rating decision, the RO denied entitlement to service connection for depression, and reopened and continued its denial of service connection for PTSD.  In this decision, the RO also denied reopening of the claim for service connection for hepatitis.
 
The Veteran was scheduled for a videoconference hearing in October 2010, but did not appear.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

In March 2014, the Board remanded the claims for service connection to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action with regard to the claim on appeal, the AOJ continued to deny the Veteran's request to reopen a claim of entitlement to service connection for hepatitis C and PTSD and also denied entitlement to service connection for major depressive disorder (as reflected in a September 2014 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the March 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Historically, the RO first denied entitlement to service connection for PTSD in April 1988.  The Veteran appealed, and the Board denied the claim in April 1989.  There were multiple subsequent denials of this claim by the RO. In September 2001, the Veteran again requested entitlement to service connection for PTSD.  See September 2001 VA Form 21-4138.  In a March 18, 2002 rating decision the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for PTSD because the evidence submitted was not new and material.  The Veteran was notified of this decision by letter dated March 20, 2002.  He did not submit a notice of disagreement (NOD) with respect to this issue.  In March 2005, the Veteran requested to reopen his claim for entitlement to service connection for PTSD.  See VA Form 21-4138.  A June 22, 2005 rating decision denied entitlement to service connection for PTSD because the evidence submitted was not new and material.  The Veteran was notified of this decision by letter dated June 29, 2005.  He did not submit a NOD with respect to this issue.

With regard to hepatitis C, in January 2002, the Veteran requested entitlement to service connection for hepatitis C.  See January 2002 VA Form 21-4138.  An October 29, 2002 rating decision denied entitlement to service connection for hepatitis C because the evidence submitted was not new and material.  The Veteran was notified of this decision by letter dated October 31, 2002.  He did not submit a NOD with respect to this issue.  On November 24, 2003, the Veteran requested to reopen his claim for service connection for hepatitis C.  See November 2003 VA Form 21-4138.  March 10, 2004 and April 29, 2004 rating decisions denied entitlement to service connection for hepatitis C because the evidence submitted was not new and material.  The Veteran submitted a NOD in September 2004.  See September 2004 VA Form 21-4138.  In December 2004 the RO issued a Statement of the Case (SOC) and continued the denial of service connection for hepatitis C.  The Veteran did not submit a substantive appeal with this determination.



This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In a June 2005 decision, the RO denied entitlement to service connection for PTSD.  The Veteran neither appealed nor submitted new and material evidence within the one year appeal period.

2.  The evidence received since the June 2005 decision relates to unestablished facts necessary to substantiate the claim.

3. In an April 2004 rating decision, the RO denied the Veteran's claim for entitlement to service connection for hepatitis C.  In September 2004 the Veteran submitted a NOD with this decision and the RO continued the denial in a December 2004 SOC.  The Veteran did not submit a substantive appeal.

4. Evidence received since the April 2004 decision does not relate to an unestablished fact necessary to substantiate the claim for entitlement to service connection for hepatitis C and does not raise a reasonable possibility of substantiating that claim.

5. The preponderance of the evidence reflects that the Veteran does not have PTSD related to an in-service stressor.

6. Major depressive disorder, diagnosed many years after service, did not manifest in service, and is not otherwise related to service. 



CONCLUSIONS OF LAW

1. The RO's June 2005 denial of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.1100(a), 20.1103 (2015).

2. New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The April 2004 decision that denied the claim for entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4. Evidence received since the April 2004 decision denying entitlement to service connection for hepatitis C is not new and material and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).

6. Major depressive disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  Here, VA's duty to notify was satisfied through notice letters dated in January 2004 and February 2008, that informed the Veteran of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. VA's general counsel, whose opinions are binding on the Board, has indicated that with regard to applications to reopen, VA is no longer required to provide notice of the element or elements that were found insufficient or the information and evidence necessary to substantiate the insufficient element or elements.  See 38 U.S.C.A. § 5103(a)(1); VAOPGCPREC 6-2014 (Nov. 21, 2014); see also Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The January 2004 letter noted the prior denial.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  In its March 2014 remand, the Board instructed that the AOJ obtain the records relating to the SSA disability determination.  The AOJ obtained these records and therefore complied with the Board's remand instructions in this regard. 

In addition, VA did not provide the Veteran with a VA examination in connection with the claims on appeal.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

For the reasons indicated below, the evidence does not show that PTSD or major depressive disorder may be associated with service.  The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be competent evidence of a current disability, competent evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As shown below, here, the only evidence relating to an association between PTSD or major depressive disorder and service are the Veteran's conclusory generalized lay statements.  A VA examination is therefore not warranted with regard to these claims.

The Board will therefore proceed to the merits of the appeal.

Request to Reopen Claim for Service Connection for PTSD and Hepatitis C 

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA will reopen the claim and review it on the merits. New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In a June 2005 decision the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The RO determined that the evidence of VA treatment records from the Albuquerque VA Medical Center was not new and material and denied entitlement to service connection for PTSD finding that the disorder was not incurred in or aggravated by military service.  The Veteran was notified of this denial in a June 2005 letter but did not appeal, and did not submit new and material evidence within the one year appeal period.  Therefore, this denial became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  Evidence received since the June 2005 RO decision includes the Veteran's March 23, 2009 PTSD stressor statement in which he elaborated on his claimed stressors.  See March 2009 VA Form 21-4138.  The credibility of this evidence is presumed for purposes of reopening.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  As this evidence relates to an unestablished fact necessary to substantiate the claim, it is new and material.  Accordingly, the claim is reopened.

Moreover, as the RO considered the underlying service connection claim on the merits, there is no prejudice in the Board doing so as well.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010).

Hepatitis C

In April 2004, the RO denied the Veteran's claim for entitlement to service connection for hepatitis C.  The Veteran was notified of this denial in an April 2004 letter.  In September 2004 the Veteran submitted a NOD with this decision and the RO continued the denial in a December 2004 SOC.  See September 2004 VA Form 21-4138.  The Veteran did not submit a substantive appeal and the April 2004 rating decision therefore became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.156(b), 20.202, 20.1103.

Evidence received since the April 2004 decision includes records from the SSA.  In a subsequent December 2004 SOC, the RO also considered also considered the Veteran's November 21, 2003 statement and continued denial of entitlement to service connection for hepatitis C.  See November 2003 VA Form 21-4138.  The Board notes that post-service treatment records dated in January 1969, approximately two months after service discharge, show that the Veteran recently returned from Thailand and was admitted to the hospital.  Here, he was diagnosed with acute hepatitis.  These records were before the RO at the time of the prior denial.  Records obtained by the SSA notes the Veteran's reports of hepatitis C without any further discussion of treatment or any evidence linking the Veteran's current disability to service.  In fact, the records do not discuss his military service or in any way indicate whether current hepatitis C could be related to his military service.  Thus, the SSA records do not provide probative evidence in support of his claim.  Moreover, the Veteran's statements reiterate his previous contentions indicating that his military service cause his substance abuse which in turn led to his hepatitis C.  As the evidence received since the prior denial is cumulative of evidence previously of record, it is not new and material. Anglin v. West, 203 F.3d 1343 (2000) (evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board).  Reopening of this claim is therefore not warranted.

II. Service Connection

PTSD 

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

Service connection for PTSD requires a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2015); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).
The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

Prior to the recent amendment to the regulations, where a determination was made that the Veteran did not "engage in combat with the enemy," or the claimed stressor was not related to combat, the Veteran's lay testimony alone was insufficient to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  In such cases, service records or other corroborative evidence were required to substantiate or verify the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994).  The Board need not determine whether the Veteran engaged in combat with the enemy, however, because of the 2010 amendment to the PTSD regulation.

Effective July 13, 2010, 38 C.F.R § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843 -01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id. 

"Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

The Board has reviewed all the evidence in the Veteran's electronic claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has asserted that his PTSD is associated with various stressors that occurred during his period of active service.  First, he alleges that PTSD is attributable to watching planes depart to bomb Vietnam and knowing that his post was in charge of supplying the bombs.  See January 2008 VA Form 21-4138.  He also contends that he was afraid and working with bombs while on base in Thailand in which explained as "flying into Vietnam that night, fires everywhere, was an experience that not many Americans have experienced."  See March 2009 statement.  He also contends that confinement in the stockades while serving in Okinawa was a depressive time for him.  

An August 1967 service treatment record reflects the Veteran underwent psychiatric evaluation because he had become a severe disciplinary problem to include frequent intoxication and being absence without leave (AWOL).  During examination the Veteran denied a history of mental illness or behavior problems.  According to the Veteran, since coming to Thailand he had been drinking frequently and this is when his behavior was uncontrollable.  The examiner diagnosed immaturity reaction, passive-aggressive personality with aggressive outbursts manifested by excessive drinking, destructive behavior, difficulty coping with frustrations, and loneliness.  The examiner indicated that the Veteran was sufficiently free of mental defect, disease, and derangement to understand the nature and probable consequences of all his actions.  The July 1968 separation examination and July 1968 Reports of Medical History were also silent for any complaints or treatment of a psychiatric disorder and indicate a normal psychiatric exam.  The Veteran indicated in the report of medical history that he did not have and had never had depression or other psychiatric symptoms.

Post-service treatment records from the Albuquerque VA Medical Center dated from January 1999 to April 2010 include medical problem lists documenting PTSD also includes a March 2008 VA treatment record where the Veteran elaborated on a stressor stating that he experienced traumatic symptoms from prison riots in the states and that he is applying for service-connection benefits.

VA treatment records dated from January 1999 to May 2005 reflect that the Veteran participated in therapy for drug addiction.  During this period, a January 1999 and May 2005 treatment record notes a history of PTSD related to riots occurring at the Santa Fe prison while the Veteran was incarcerated.

A January 2009 VA treatment record notes a GAF score of 45.  A subsequent January 2009 psychiatry group counseling note reflects a diagnosis of PTSD, chronic, and also that the Veteran participated in PTSD group.

A March 2009 VA social work note indicates the Veteran reported active participation in PTSD group.

A December 2009 VA treatment record notes the Veteran's reports of being confined in the stockade and thrown "in the hole" for two weeks on two separate occasions as punishment for drug related offenses.  The examiner, a physician assistant in psychiatry, opined that he did not feel the Veteran had PTSD.

As to whether the Veteran has PTSD, as discussed above, there are multiple references to diagnoses of PTSD in the VA treatment records.  These diagnoses were noted during therapy for drug addiction, and the rationale was that PTSD was related to riots occurring at the Santa Fe prison while the Veteran was incarcerated.  There is no medical opinion or rationale to the contrary or indicating that PTSD is related to military service.  

With respect to whether the Veteran's PTSD, diagnosed many years after service, is related to his active military service, as discussed above, in service he was diagnosed with immaturity reaction, passive-aggressive personality with aggressive outbursts manifested by excessive drinking, destructive behavior, difficulty coping with frustrations, and loneliness.  There are no references to treatment or diagnoses for PTSD in the Veteran's service treatment records and the January 1968 separation examination, February 1966 and July 1968 Reports of Medical History indicated that the Veteran's psychiatric functioning was normal.  The Veteran's personnel records reflect that during service he was disciplined on multiple occasions for various infractions.  The administrative discharge summary indicated, "[t]he report of psychiatric examination states the veteran was mentally responsible, able to distinguish right from wrong, and adhere to the right," i.e., not considered disabling.  See April 1969 Administrative Decision.

Based on the above, the claim for entitlement to service connection for PTSD must be denied because there is no evidence that PTSD is or may be associated with any of the claimed stressors.  Specifically, the record reflects that the Veteran's PTSD has been attributed by medical professionals to stressors other than those the Veteran described as occurring during service.  None of the diagnoses of PTSD were based on any of the claimed stressors, and the VA health care professional who reviewed these diagnoses in January 1999 and May 2005 and evaluated the Veteran concluded that the evidence of record supports that the Veteran's PTSD is related to riots occurring at the Santa Fe prison.  Although the health care professionals did not explicitly address each of the claimed stressors in the medical reports, when read as a whole and in the context of the evidence of record, including the recounting of the Veteran's statements as well as his March 2008 reports of experiencing traumatic symptoms from prison riots in the states and that he is applying for service-connection benefits, the conclusion that the Veteran's PTSD is related to prison riots can be understood as an implicit finding that none of his claimed stressors warranted such a diagnosis.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The weight of the evidence is thus against a link between any PTSD and any of the claimed stressors and the evidence does not reflect that there may be an association between the two.  Moreover, the Veteran did not indicate that he was witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others.  38 C.F.R. § 3.304(f)(3) is therefore not for application.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for PTSD.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Major Depressive Order

The Veteran seeks service connection for depression, which he asserts is attributable to military service.  Specifically, the Veteran asserts that confinement in the stockades while serving in Okinawa was a depressive time for him.

VA treatment records dated from September 2009 through April 2010 note diagnosis of and treatment for depression.  During the appeal period, the Veteran also received medication management to include bupropion to treat depression.  He also tried other antidepressants to include citalopram, effexor, and nefazodone without any relief.

Records obtained by the SSA reflect the Veteran's reports of depression, without evidence of a diagnosed disability and that he is taking medication to help his symptoms but no other psychiatric history.  SSA records and VA treatment records also indicate that the Veteran was diagnosed with alcohol dependence, opiate dependence, and cocaine abuse.

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence is against the Veteran's claim of service connection for depression.  Entitlement to service connection requires competent evidence of a current disability, in-service incurrence or aggravation of a disease or injury, and medical evidence of a relationship or nexus between the current disability and service.  Service treatment records are silent for any complaints, treatment, or diagnosis of a disability manifested by depression.  The August 1967 psychiatric consultation did not result in a diagnosis of a psychiatric disorder and indicated that the Veteran was sufficiently free of mental defect, disease, and derangement so as to understand the consequences of his actions.  The July 1968 separation psychiatric examination was normal and the Veteran indicated the contemporaneous report of medical history that he did not have and had never had depression or other psychiatric symptoms.  The Veteran is competent to report that he experienced depression during service, however, the Board finds his contemporaneous statements to health care providers as to a lack of depression along with the normal psychiatric examination findings at separation to be of greater probative weight on this question.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons")).

As to the Veteran's statements is a relationship between his current depression disability and his military service, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's statements as to whether his psychiatric disorder is related to service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Therefore, the Veteran's statements as to a possible relationship between a current psychiatric disorder and service are not competent.

For the foregoing reasons, the preponderance of the evidence is against a relationship between a current psychiatric disorder and service.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

The application to reopen a previously denied claim of entitlement to service connection for PTSD is granted.

The application to reopen a claim for service connection for hepatitis C is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for major depressive disorder is denied.




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


